Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 1 of 20 Page ID #:77




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    LEONARDO MAGALLON,                            Case No. CV 21-1540-VAP (MAR)
 11                             Plaintiff,
 12                        v.                        ORDER DISMISSING FIRST
                                                     AMENDED COMPLAINT WITH
 13    BUREAU OF PRISONS, et al.,                    LEAVE TO AMEND
 14                             Defendants.
 15                                             I.
 16                                      INTRODUCTION
 17         On February 19, 2021, Plaintiff Leonardo Magallon (“Plaintiff”), a federal
 18   prisoner proceeding pro se and in forma pauperis (“IFP”), filed a Civil Rights
 19   Complaint (“Complaint”) pursuant to Bivens v. Six Unknown Named Agents of
 20   Federal Bureau of Narcotics (“Bivens”), 403 U.S. 388 (1971). ECF Docket No.
 21   (“Dkt.”) 1. On March 12, 2021, the Court issued an Order Dismissing the Complaint
 22   with Leave to Amend. Dkt. 8. On April 9, 2021, Plaintiff filed his First Amended
 23   Complaint (“FAC”). Dkt. 10.
 24         For the reasons discussed below, the Court dismisses the First Amended
 25   Complaint with leave to amend. If Plaintiff desires to pursue this action, he is
 26   ORDERED to file a Second Amended Complaint (“SAC”) within twenty-one
 27   (21) days of the service date of this Order. In his SAC, Plaintiff must address
 28   the discrepancies identified in this Order.
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 2 of 20 Page ID #:78




  1           Further, Plaintiff is admonished that, if he fails to timely file a Second
  2   Amended Complaint or fails to remedy the deficiencies of this pleading, the Court will
  3   recommend that this action be dismissed without further leave to amend and with
  4   prejudice for failure to state a claim and follow the Court’s orders.1
  5                                                      II.
  6                 SUMMARY OF THE FIRST AMENDED COMPLAINT
  7   A.      FACTUAL ALLEGATIONS
  8           On April 9, 2021, Plaintiff filed his First Amended Complaint. Dkt. 10.
  9   Plaintiff asserts Eighth Amendment claims for damages against the following
 10   defendants at the Federal Correctional Institution, Terminal Island (“FCI Terminal
 11   Island”): (1) Special Housing Unit (“SHU”) Correctional Officer (“C.O.”) Rodriguez;
 12   (2) Lieutenant (“Lt.”) Calwile; (3) SHU C.O. Serna; (4) Captain Monarez; (5) Lt.
 13   Buckle; (6) medical staff member Bakalian; (7) SHU C.O. Lara; (8) SHU C.O. Solis;
 14   and (9) SHU C.O. Del Rio (collectively “Defendants”). Id. at 3-6.
 15           In his FAC, Plaintiff makes the following allegations:2
 16           On or about April 10, 2018, Plaintiff was told by a U.S. Marshal at the United
 17   States Court House in the Southern District of Iowa that he had “the right to submit
 18   to DNA swabs.” Id. at 7.
 19           On or about June 4, 2019, Plaintiff was transferred to FCI Terminal Island,
 20   where an unknown U.S. Marshal requested that he supply a DNA sample. Id.
 21
 22
      1 Plaintiff is advised that this Court’s determination herein that the allegations in the First Amended
 23   Complaint are insufficient to state a particular claim should not be seen as dispositive of that claim.
 24   Accordingly, although this Court believes that you have failed to plead sufficient factual matter in
      your pleading, accepted as true, to state a claim to relief that is plausible on its face, you are not
 25   required to omit any claim or defendant in order to pursue this action. However, if you decide to
      pursue a claim in a Second Amended Complaint that this Court has found to be insufficient, then
 26   this Court, pursuant to the provisions of 28 U.S.C. § 636, ultimately may submit to the assigned
      district judge a recommendation that such claim be dismissed with prejudice for failure to state a
 27   claim, subject to your right at that time to file Objections with the district judge as provided in the
      Local Rules Governing Duties of Magistrate Judges.
 28   2 Where it is unclear, the Court sets out what it believes Plaintiff to be alleging.
                                                          2
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 3 of 20 Page ID #:79




  1   Plaintiff refused “to provide a sample of [his] DNA” because “unknown U.S. Marshal
  2   at [sic] U.S. Court House at the Southern District Ct of Iowa stated [Plaintiff] could
  3   refuse.” Id. After refusing, Plaintiff was placed in a cell by himself at receiving and
  4   discharging. Id. At this point, Defendant Lt. Buckle approached Plaintiff’s cell and
  5   proceeded to handcuff him and escort him with his hands behind his back to the
  6   SHU. Id. at 7, 9.
  7         On or about June 5, 2019, at around 11:00 a.m., Defendant Lt. Calwile
  8   approached Plaintiff’s cell and “asked why [Plaintiff] refused to give a sample of
  9   [Plainiff’s] DNA,” to which Plaintiff replied with the same reason he had given the
 10   unknown U.S. Marshal the day before. Id. at 9. According to Plaintiff, Lt. Calwile
 11   responded that “the easy way you become a man and give us a sample of your DNA,”
 12   or “the hard way, we beat it out of you!” Id. (internal quotation marks omitted). At
 13   around 11:08 a.m., Lt. Calwile handcuffed Plaintiff and escorted him from his cell in
 14   the SHU to a cage in the SHU office where he stood for about forty (40) minutes. Id.
 15         At around 11:50 a.m., Defendant C.O. Rodriguez asked Plaintiff to turn and
 16   place his hands through cell door so that he could be handcuffed again. Id. Plaintiff
 17   responded “no, you guys will not beat me up!” to which C.O. Rodriguez replied,
 18   “we’re not going to beat you up, we’re taking you to R&D [receiving and
 19   discharging].” Id. According to Plaintiff, C.O. Rodriguez “forcefully (with his right
 20   hand) holding [Plaintiff’s] left bicep, [and] Defendant [C.O.] Solis forcefully (with his
 21   left hand) holding [Plaintiff’s] right bicep, escorted [Plaintiff] down a hallway, away
 22   from the SHU office.” Id. Plaintiff was escorted into a conference room at the end
 23   of the hallway, where C.O. Rodriguez and C.O. Solis, still holding his biceps, had him
 24   face the wall/glass separating the conference room he was in from another
 25   conference room. Id.
 26         Once Plaintiff was in the conference room, he heard different male voices,
 27   “perhaps the rest of the [D]efendants Serna, Lara, Bakalian, Del Rio, Buckle, Calwile,
 28   [and] Monarez.” Id. at 10. At this point, Plaintiff felt a hand on the right side of his
                                                  3
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 4 of 20 Page ID #:80




  1   chest “slowly working its way up, (to my neck, I thought)” so he slowly shrugged his
  2   shoulders and lowered his chin to his chest because he “thought perhaps [he] was
  3   going to be choked out, but no.” Id. He then felt a second hand come toward his
  4   face holding what appeared to Plaintiff to be the DNA sampler. Id. “At no time did
  5   any prison official bring to [Plaintiff’s] attention why [Plaintiff] could not refuse [the
  6   DNA sample].” Id. at 12.
  7           Plaintiff tried avoiding the DNA sampler, which he alleges was being applied
  8   with “aggressive force – aggressive pressure” while his left knee was slammed against
  9   the bottom half of the wall/glass so that he could not go forward or backward. Id. at
 10   10. He proceeded to “climb the wall/glass with just [his] feet” because only his hands
 11   were restrained. Id. Plaintiff was then picked up into the air before being placed on
 12   the concrete floor where his head and right heel slammed on the concrete. Id. The
 13   FAC notes that Plaintiff does not know who picked him up because he was “facing
 14   the ceiling” when it happened. Id.
 15           Once Plaintiff was put on the ground, Defendant Bakalian took the DNA
 16   sampler and attempted to shove it into Plaintiff’s mouth while Defendant C.O. Solis3
 17   attempted to forcefully open Plaintiff’s mouth with his bare hands4 and Defendant
 18   C.O. Del Rio held onto Plaintiff’s legs and bent his feet forward to touch the ground.
 19   Id. at 10-11. One of the other defendants5 then placed Plaintiff in leg restraints. Id.
 20   at 11. At the same time, Plaintiff started to taste blood in his mouth because his
 21
      3 Plaintiff notes in the FAC that he is not certain it was Defendant Solis, only that he believed to the
 22   best of his knowledge that it was. See id.
 23   4 Plaintiff alleges that C.O. Solis did so: “with his four fingers on [Plaintiff’s] left cheek, his thumb
 24   on [Plaintiff’s] right cheek, his palm under/in front of [Plaintiff’s] chin, with [Plaintiff’s] head on the
      concrete moving [Plaintiff’s] head/face front, back, side to side.” Id. at 10-11.
 25   5 The FAC states:
 26           I’m not sure of how it happens, if it was [D]efendant Del Rio who place[d] [Plaintiff]
              on leg restraints, (while my foot is bent), or if it was one of the other [D]efendant(s)
 27           Lara, Rodriguez, Serna, Calwile, Buckle, and/or Monarez. There were too many
              individuals and too much going on for [Plaintiff] to keep track of it all.
 28   Id.
                                                           4
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 5 of 20 Page ID #:81




  1   bottom lip was busted “due to [D]efendant Bakalian trying to force the DNA sampler
  2   in [Plaintiff’s] mouth.” Id. In addition, “the inside of [Plaintiff’s] cheeks were
  3   bleeding “due to [D]efendant Solis rubbing/moving [Plaintiff’s] face/head front,
  4   back, side to side.” Id. Plaintiff felt his head pounding, out of breath, and anxiety
  5   while laying face up on the concrete with his hands cuffed behind his back and one of
  6   Defendant(s) Rodriguez, Serna, and/or Lara body weight on him. 6 Id.
  7           Plaintiff was then placed in solitary confinement, where he alleges that he was
  8   denied medical attention and an unknown staff member took video and/or picture
  9   footage of his injuries. Id. Plaintiff was placed in the SHU for three weeks allegedly
 10   because of the bruises and swelling and/or injuries caused by Defendant(s). Id.
 11   Plaintiff claims to have filed and received no replies to the following documents: (1)
 12   an administrative remedy; (2) a letter to the Inspector General; (3) a letter to the
 13   ACLU; and (4) a tort claim on November 20, 2019. Id. at 11-12.
 14           Plaintiff alleges that since the incident on June 5, 2019, Defendants “continue
 15   to harass [Plaintiff], humiliate [Plaintiff], put [Plaintiff] down by calling [him] ‘DNA’
 16   and remind [Plaintiff] of [Defendants’] unlawful actions.” Id. at 12. This includes
 17   Defendants threatening and reminding Plaintiff of “their unlawful actions if [Plaintiff]
 18   don’t do as they please” thereby creating a “hostile environment” for Plaintiff. Id.
 19   B.      RELIEF SOUGHT
 20           Plaintiff alleges that he “has suffered and will continue to suffer emotional
 21   distress over deprivation of constitutionally protected rights.” Id. at 13
 22           Plaintiff requests damages to compensate for: “(a) past, present and future
 23   mental pain, anguish and suffering” and “(b) past, present and future physical pain,
 24   suffering and loss of function, including but not limited to rehabilitation cost,
 25   doctor/counseling bills, hospital bills, medical test, pharmaceutical bills, laboratory
 26   examination, physical examination cost and diagnostic studies.” Id. Therefore,
 27
      6 Plaintiff states that he “would be [lying] if [he] specified either one of the [D]efendant(s) Serna,
 28   Lara, and/or Rodriguez.” Id.
                                                          5
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 6 of 20 Page ID #:82




  1   Plaintiff requests: “judgment against the Defendants and prays that the Court enters
  2   an order requiring the Defendants to account to the Plaintiff and following the
  3   accounting, the Court enters a judgment in favor of the Plaintiff and against the
  4   Defendants for the amount of 5 million dollars.” Id.
  5                                               III.
  6                                 STANDARD OF REVIEW
  7          Where a plaintiff proceeds in forma pauperis, a court must screen the
  8   complaint under 28 U.S.C. § 1915 and is required to dismiss the case at any time if it
  9   concludes the action is frivolous or malicious, fails to state a claim on which relief may
 10   be granted, or seeks monetary relief against a defendant who is immune from such
 11   relief. 28 U.S.C. § 1915(e)(2)(B); see Barren v. Harrington, 152 F.3d 1193, 1194 (9th
 12   Cir. 1998).
 13          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
 14   “short and plain statement of the claim showing that the pleader is entitled to relief.”
 15   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
 16   screening purposes, a court applies the same pleading standard as it would when
 17   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
 18   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
 19          A complaint may be dismissed for failure to state a claim “where there is no
 20   cognizable legal theory or an absence of sufficient facts alleged to support a
 21   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
 22   considering whether a complaint states a claim, a court must accept as true all of the
 23   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
 24   2011). However, a court need not accept as true “allegations that are merely
 25   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
 26   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
 27   need not include detailed factual allegations, it “must contain sufficient factual matter,
 28   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
                                                   6
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 7 of 20 Page ID #:83




  1   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
  2   678 (2009)). A claim is facially plausible when it “allows the court to draw the
  3   reasonable inference that the defendant is liable for the misconduct alleged.” Id. The
  4   complaint “must contain sufficient allegations of underlying facts to give fair notice
  5   and to enable the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d
  6   1202, 1216 (9th Cir. 2011).
  7            “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
  8   however inartfully pleaded, must be held to less stringent standards than formal
  9   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
 10   However, liberal construction should only be afforded to “a plaintiff’s factual
 11   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989), and a court need not
 12   accept as true “unreasonable inferences or assume the truth of legal conclusions cast
 13   in the form of factual allegations,” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir.
 14   2003).
 15            If a court finds the complaint should be dismissed for failure to state a claim, a
 16   court has discretion to dismiss with or without leave to amend. Lopez v. Smith, 203
 17   F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it appears
 18   possible the defects in the complaint could be corrected, especially if the plaintiff is
 19   pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.
 20   1995). However, if, after careful consideration, it is clear a complaint cannot be cured
 21   by amendment, a court may dismiss without leave to amend. Cato, 70 F.3d at 1107–
 22   11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
 23                                                IV.
 24                                         DISCUSSION
 25   A.       THE FAC VIOLATES RULE 8
 26            1.    Applicable Law
 27            Rule 8 of the Federal Rules of Civil Procedure requires a complaint contain “a
 28   short and plain statement of the claim showing that the pleader is entitled to relief”
                                                    7
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 8 of 20 Page ID #:84




  1   and “a demand for the relief sought.” Fed. R. Civ. P. 8. Rule 8(a) “requires a
  2   ‘showing,’ rather than a blanket assertion, of entitlement to relief.” See Bell Atl. Corp.
  3   v. Twombly, 550 U.S. 544, 555 n.3 (2007). “[T]he ‘short and plain statement’
  4   [required by Rule 8] must provide the defendant with ‘fair notice of what the
  5   plaintiff’s claim is and the grounds upon which it rests.’” Dura Pharms., Inc. v.
  6   Broudo, 544 U.S. 336, 346 (2005). “Experience teaches that, unless cases are pled
  7   clearly and precisely, issues are not joined, discovery is not controlled, the trial court’s
  8   docket becomes unmanageable, the litigants suffer, and society loses confidence in the
  9   court’s ability to administer justice.” Bautista v. L.A. Cty., 216 F.3d 837, 841 (9th Cir.
 10   2000).
 11            A court may dismiss a complaint because it is unintelligible or frivolous “where
 12   it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319,
 13   325 (1989). Further, Rule 8 requires that a complaint clearly establish the claims and
 14   parties such that a defendant would have “no difficulty in responding to the claims
 15   with an answer and/or with a Rule 12(b)(6) motion to dismiss.” Hearns v. San
 16   Bernardino Police Dep’t, 530 F.3d 1124, 1131–32 (9th Cir. 2008); Conley v. Gibson,
 17   355 U.S. 41, 47 (1957). “Something labeled a complaint but written more as a press
 18   release, prolix in evidentiary detail, yet without simplicity, conciseness and clarity as to
 19   whom plaintiffs are suing for what wrongs, fails to perform the essential functions of
 20   a complaint.” McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996).
 21            To comply with Rule 8, a plaintiff must link each defendant to specific
 22   instances of unlawful conduct. See Estate of Bock ex rel. Bock v. Cty. of Sutter, No.
 23   2:11–CV–00536–MCE, 2012 WL 423704, at *6 (E.D. Cal. Feb. 8, 2012). Where a
 24   plaintiff sues multiple defendants, “[s]pecific identification of the parties to the
 25   activities alleged by [a plaintiff] is required . . . to enable the defendant to plead
 26   intelligently.” Sherrell v. Bank of Am., N.A., No. CV F 11-1785 LJO JLT, 2011 WL
 27   6749765, at *4 (E.D. Cal. Dec. 22, 2011) (internal quotations omitted). If the
 28   Complaint does not specify which conduct is attributable to which defendant, it is
                                                    8
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 9 of 20 Page ID #:85




  1   subject to dismissal. See id. (dismissing complaint where it “lack[ed] cognizable facts
  2   of defendants’ purported wrongdoing to provide fair notice as to what each defendant
  3   is to defend.”).
  4          2.       Analysis
  5          Here, the conclusory allegations in the FAC prevent the Court, and Defendants
  6   C.O. Rodriguez, Lt. Calwile, C.O. Serna, Captain Monarez, Lt. Buckle, C.O. Lara,
  7   C.O. Solis, and C.O. Del Rio, from deciphering the factual and legal basis for any of
  8   their alleged liability. See Clayburn v. Schirmer, 2008 WL 564958, at *4 (E.D. Cal.
  9   Feb. 28, 2008) (“The court (and any defendant) should be able to read and understand
 10   Plaintiff’s pleading within minutes.” (citing McHenry v. Renne, 84 F.3d 1172, 1177
 11   (9th Cir. 1996))). The FAC provides the Court with a detailed factual account of the
 12   Plaintiff’s physical experiences during the incident where the alleged excessive force
 13   occurred on June 5, 2019. See Dkt. 10 at 7–12. However, Plaintiff fails to link any of
 14   these defendants to his allegations of specific unlawful actions that violated Plaintiff’s
 15   constitutional rights. See id. In part, this is because the FAC lumps all of these
 16   defendants and their alleged conduct within a single claim. Plaintiff goes into detail
 17   about the alleged excessive force he suffered, but aside from Defendant Bakalian,
 18   Plaintiff acknowledges multiple times throughout the FAC his inability to specifically
 19   know and/or identify which defendant(s) took which action(s) against Plaintiff. See
 20   id. at 10–12.
 21          Absent specific allegations identifying what actions each of these defendants
 22   took against Plaintiff and how such actions violated Plaintiff’s rights, the FAC fails to
 23   provide any defendant with fair notice of Plaintiff’s claims or the grounds upon which
 24   they rest. Accordingly, Plaintiff’s FAC does not set forth a “short and plain
 25   statement” of his claims as required by Rule 8. Dura Pharms., Inc., 544 U.S. at 346.
 26          As such, the FAC is subject to dismissal with leave to amend for failure to
 27   comply with Rule 8. See McHenry, 84 F.3d at 1177. If Plaintiff chooses to file a
 28   second amended complaint, he must identify the legal and factual basis for each
                                                  9
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 10 of 20 Page ID #:86




   1   defendants’ alleged liability. Plaintiff should be aware that in order to state a claim for
   2   a civil rights violation under section 1983,7 he must allege that a particular defendant,
   3   acting under color of state law, deprived Plaintiff of a right guaranteed under the U.S.
   4   Constitution or a federal statute. 42 U.S.C. § 1983; see West v. Atkins, 487 U.S. 42, 48
   5   (1988). Suits against government officials under section 1983 in their individual
   6   capacities “seek to impose personal liability upon a government official for actions he
   7   takes under color of state law.” Kentucky v. Graham, 473 U.S. 159, 165 (1985). “A
   8   person ‘subjects’ another to the deprivation of a constitutional right, within the
   9   meaning of section 1983, if he does an affirmative act, participates in another’s
  10   affirmative acts, or omits to perform an act which he is legally required to do that
  11   causes the deprivation of which [the plaintiff complains].” Johnson v. Duffy, 588
  12   F.2d 740, 743 (9th Cir. 1978).
  13          In any amended complaint, Plaintiff should clearly state:
  14          (1)     the constitutional right that [Plaintiff] believes was violated;
  15          (2)     the name of the [Defendant(s)] who violated the right;
  16          (3)     exactly what the [Defendant(s)] did or failed to do;
  17          (4)     how the action or inaction of the [Defendant(s)] is connected to
  18                  the violation of [Plaintiff’s] constitutional right; and
  19          (5)     what specific injury [Plaintiff] suffered because of the
  20                  [Defendant(s)’] conduct.
  21
  22
  23
  24   7 Since Bivens actions and actions under 42 U.S.C. § 1983 are significantly similar, cases decided
       under section 1983 are generally applied by analogy when addressing an issue in a Bivens action for
  25   which there is no case on point. See generally Starr v. Baca, 652 F.3d 1202, 1206 (9th Cir. 2011)
       (“Although ‘more limited in some respects,’ a Bivens action is the federal analog to an action against
  26   state or local officials under [Section] 1983.”) (quoting Hartman v. Moore, 547 U.S. 250, 254 n.2
       (2006)), cert. denied, 566 U.S. 982 (2012); see also Van Strum v. Lawn, 940 F. 2d 406, 409 (9th Cir.
  27   1991) (noting section 1983 and Bivens action are identical save for replacement of a state actor
       under section 1983 with federal actor under Bivens).
  28
                                                        10
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 11 of 20 Page ID #:87




   1   Tucker v. Stewart, 72 F. App’x 597, 598 (9th Cir. 2003) (denying plaintiff’s claims for
   2   failing to satisfy Rule 8 where he failed to allege these elements as instruct[ed] by the
   3   district court).
   4   B.     THE FAC FAILS TO STATE AN EIGHTH AMENDMENT
   5          DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NEEDS
   6          CLAIM
   7          1.      Applicable Law
   8          Prison officials or private physicians under contract to treat prisoners “violate
   9   the Eighth Amendment if they are ‘deliberately indifferent to a prisoner’s serious
  10   medical needs.’” Peralta v. Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014) (quoting
  11   Estelle v. Gamble, 429 U.S. 97, 104 (1976) (alterations omitted)); see also Farmer v.
  12   Brennan, 511 U.S. 825, 828 (1994).
  13          The test for a deliberate indifference to serious medical needs claim is two-
  14   pronged, a prisoner plaintiff must allege facts demonstrating the defendant: (1)
  15   deprived him of an objectively serious medical need, and (2) acted with a subjectively
  16   culpable state of mind. Wilson v. Seiter, 501 U.S. 294, 297 (1991).
  17          “A medical need is serious if failure to treat it will result in ‘significant injury or
  18   the unnecessary and wanton infliction of pain.’” Peralta, 744 F.3d at 1081 (quoting
  19   Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)). “A prison official is deliberately
  20   indifferent to [a serious medical] need if he ‘knows of and disregards an excessive risk
  21   to inmate health.’” Id. at 1082 (quoting Farmer, 511 U.S. at 837). The “official must
  22   both be aware of facts from which the inference could be drawn that a substantial risk
  23   of serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at
  24   837.
  25          Deliberate indifference “requires more than ordinary lack of due care.” Colwell
  26   v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (quoting Farmer, 511 U.S. at 835).
  27   “Deliberate indifference ‘may appear when prison officials deny, delay, or
  28   intentionally interfere with medical treatment, or it may be shown by the way in which
                                                     11
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 12 of 20 Page ID #:88




   1   prison physicians provide medical care.’” Id. (quoting Hutchinson v. United States,
   2   838 F.2d 390, 394 (9th Cir. 1988)). In either case, however, the indifference to the
   3   inmate’s medical needs must be substantial – negligence, inadvertence, or differences
   4   in medical judgment or opinion do not rise to the level of a constitutional violation.
   5   Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004) (negligence constituting
   6   medical malpractice is not sufficient to establish an Eighth Amendment violation).
   7          2.     Analysis
   8          Here, to the extent Plaintiff’s claim is based on the alleged denial of “medical
   9   attention” after the excessive force incident, Plaintiff fails to demonstrate an Eighth
  10   Amendment violation because he offers no facts showing that he needed medical care
  11   or that any defendant was deliberately indifferent to that need. See Farmer, 511 U.S.
  12   at 837. Plaintiff fails to meet either prong of the deliberate indifference test.
  13   Specifically, Plaintiff omits any description of what objectively serious medical need
  14   he was deprived of, merely alleging that after the alleged excessive force incident he
  15   was placed in the SHU for three weeks because of the bruises and swelling and or
  16   injuries caused by the Defendant(s) and denied medical attention. Dkt. 10 at 11; see
  17   also Wilson, 501 U.S. at 297. Plaintiff states that an unknown prison staff member
  18   took video and/or picture footage of his injuries, but he does not describe what those
  19   injuries were nor does he provide details about how, why, or when his injuries were
  20   documented. Id. He also does not provide any specific information about what
  21   specific medical attention/needs he required but did not receive. See id. As a result,
  22   Plaintiff sets forth purely conclusory allegations without providing any specific facts
  23   to support his conclusions.
  24          Plaintiff also fails to meet the subjective prong of the deliberate indifference
  25   test because he does not identify any individual defendant acting with a subjectively
  26   culpable state of mind. Plaintiff references a single incident with an unknown prison
  27   staff member photographing and/or videotaping his injuries. Id. This alone is not
  28   sufficient to show that this unknown prison staff member, or any other defendant,
                                                   12
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 13 of 20 Page ID #:89




   1   was either aware of a substantial risk of serious harm to Plaintiff or could draw an
   2   inference of said risk, and importantly, the unknown prison staff member is not
   3   named as a defendant. See id. at 3-6, 11; see also Farmer, 511 U.S. at 837-38 (“The
   4   Eighth Amendment does not outlaw cruel and unusual ‘conditions’; it outlaws cruel
   5   and unusual ‘punishments’ . . . [A]n official’s failure to alleviate a significant risk that
   6   he should have perceived but did not . . . cannot under our cases be condemned as
   7   the infliction of punishment.”)
   8          The FAC, in its current state, fails to allege facts establishing that any defendant
   9   was aware of Plaintiff’s serious medical need, and therefore fails to state a valid claim
  10   for deliberate indifference to a serious medical need under the Eighth Amendment.
  11   See Peralta, 744 F.3d at 1081.
  12   C.     THE FAC FAILS TO STATE AN EIGHTH AMENDMENT
  13          EXCESSIVE FORCE CLAIM
  14          1.      Applicable Law
  15          The Eighth Amendment prohibits the use of excessive physical force against
  16   prisoners. Farmer, 511 U.S. at 832. “[W]henever prison officials stand accused of
  17   using excessive physical force in violation of the Cruel and Unusual Punishments
  18   Clause, the core judicial inquiry is . . . whether force was applied in a good-faith effort
  19   to maintain or restore discipline, or maliciously and sadistically to cause harm.”8
  20   Hudson v. McMillan, 503 U.S. 1, 6–7 (1992); Wilkins v. Gaddy, 559 U.S. 34, 37 (2010)
  21   (per curiam) (citations omitted); Clement v. Gomez, 298 F.3d 898, 903 (9th Cir. 2002).
  22
  23   8 "Prison administrators should be accorded wide-ranging deference in the adoption and execution
       of policies and practices that in their judgment are needed to preserve internal order and discipline
  24   and to maintain institutional security. That deference extends to a prison security measure taken in
       response to an actual confrontation with riotous inmates, just as it does to prophylactic or
  25   preventive measures intended to reduce the incidence of these or any other breaches of prison
       discipline. It does not insulate from review actions taken in bad faith and for no legitimate purpose,
  26   but it requires that neither judge nor jury freely substitute their judgment for that of officials who
  27   have made a considered choice." LeMaire v. Maass, 12 F.3d 1444, 1453 (9th Cir. 1993) (citing
       Whitley v. Albers, 475 U.S. 312, 320-22 (1978)).
  28
                                                         13
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 14 of 20 Page ID #:90




   1   “After incarceration, only the unnecessary and wanton infliction of pain . . .
   2   constitutes cruel and unusual punishment forbidden by the Eighth Amendment.”
   3   Whitley v. Albers, 475 U.S. 312, 319 (1986) (citation and internal quotation marks
   4   omitted); Hope v. Pelzer, 536 U.S. 730, 737 (2002). “The alleged pain may be physical
   5   or psychological.” Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
   6         “[C]ourts considering a prisoner’s claim must ask: 1) if the officials acted with a
   7   sufficiently culpable state of mind; and 2) if the alleged wrongdoing was objectively
   8   harmful enough to establish a constitutional violation.” Somers v. Thurman, 109 F.3d
   9   614, 622 (9th Cir.) (citing Hudson, 503 U.S. at 8), cert. denied, 522 U.S. 852 (1997).
  10   Not every malevolent touch by a prison guard gives rise to a federal cause of action.
  11   Hudson v. McMillian, 503 U.S. at 9. De minimis uses of physical force do not rise to
  12   the level of constitutional violations. Id. at 9–10 (“Eighth Amendment’s prohibition
  13   of cruel and unusual punishments necessarily excludes from constitutional recognition
  14   de minimis uses of physical force, provided that the use of force is not of a sort
  15   repugnant to the conscience of mankind.”) (citations and internal quotations omitted).
  16         Factors that may be considered in determining whether the use of force was
  17   wanton and unnecessary include: (1) the extent of injury the inmate suffered; (2) the
  18   need for application of force; (3) the relationship between that need and the amount
  19   of force used; (4) the threat reasonably perceived by the responsible officials; and (5)
  20   any efforts made to temper the severity of a forceful response. Hudson, 503 U.S. at 7;
  21   Whitley, 475 U.S. at 321; Furnace v. Sullivan, 705 F.3d 1021, 1028–29 (9th Cir. 2013).
  22         2.     Analysis
  23         Here, the FAC fails to state a claim for relief because it does not provide facts
  24   showing that any defendant’s actions rose to the level of excessive force in violation
  25   of the Eighth Amendment. Specifically, Plaintiff does not explain the extent of any
  26   injuries he suffered; why any defendant was compelled to use force; the threat
  27   defendant(s) reasonably perceived Plaintiff posed; and whether Plaintiff took any
  28   steps to temper the use of force. See Dkt. 10 at 7–12. Instead, Plaintiff describes a
                                                  14
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 15 of 20 Page ID #:91




   1   series of actions the defendant(s) took, including restraining Plaintiff, to collect a
   2   DNA sample. Id. at 7–10. Without such facts, among others, he fails to demonstrate
   3   that the force used against him was not merely “de minimis” and was done
   4   “maliciously and sadistically to cause harm.” Hudson, 503 U.S. at 6-7.
   5          Moreover, as for Plaintiff’s allegations of verbal harassment and insults, such
   6   conduct does not violate the Eighth Amendment. See Keenan v. Hall, 83 F.3d 1083,
   7   1092 (9th Cir. 1996) (“[V]erbal harassment generally does not violate the Eighth
   8   Amendment.”), as amended, 135 F.3d 1318 (9th Cir. 1998); Freeman v. Arpaio, 125
   9   F.3d 732, 738 (9th Cir. 1997) (“[v]erbal harassment or abuse . . . is not sufficient to
  10   state a constitutional deprivation under 42 U.S.C. § 1983”(internal citation omitted))
  11   (overruled on other grounds by Shakur v. Schriro, 514 F.3d 878, 884 (9th Cir. 2008))
  12   (footnote omitted).
  13          Finally, to the extent Plaintiff’s claim may be based on a compelled DNA
  14   extraction, Plaintiff is a prisoner serving a criminal sentence and thus had no
  15   constitutional right against the taking of a DNA sample. 9 See Hamilton v. Brown,
  16   630 F.3d 889, 895 (9th Cir. 2011) (“Having been convicted and incarcerated,
  17   Hamilton has no legitimate expectation of privacy in the identifying information
  18   derived from his DNA.”); see also id. at 897 (Eighth Amendment not violated by use
  19   of reasonable force to extract a DNA blood sample from inmate); United States v.
  20   Reynard, 473 F.3d 1008, 1021 (9th Cir.) (compelled extraction of blood for DNA
  21   collection does not violate a prisoner's Fifth Amendment right against self-
  22   incrimination), cert. denied, 552 U.S. 143 (2007). Nor has Plaintiff alleged that
  23   defendant(s), in subjecting him to mouth swab against his will, caused “the
  24
  25
  26   9 In December 2018, plaintiff was tried and convicted in the U.S. District Court for the Southern
       District of Iowa on a charge for conspiracy to distribute methamphetamine in violation of 21 U.S.C.
  27   §§ 841(a)(1), 841(b)(1)(A), and 846. See United States v. Magallon, 984 F.3d 1263 (8th Cir. Jan. 8,
       2021) (affirming district court judgment). On April 12, 2019, the district court sentenced him to 164
  28   months’ imprisonment. Id. at 1276.
                                                        15
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 16 of 20 Page ID #:92




   1   unnecessary and wanton infliction of pain.” Hamilton, 630 F.3d at 897 (quoting
   2   Whitley, 475 U.S. at 319).
   3                                                     V.
   4              LEAVE TO FILE A SECOND AMENDED COMPLAINT 10
   5           For the foregoing reasons, the First Amended Complaint is subject to
   6   dismissal. As the Court is unable to determine whether amendment would be futile,
   7   leave to amend is granted. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir.
   8   1995) (per curiam). Plaintiff is advised that the Court’s determination herein that the
   9   allegations in the FAC are insufficient to state a particular claim should not be seen as
  10   dispositive of that claim. Accordingly, while the Court believes Plaintiff has failed to
  11   plead sufficient factual matter in his pleading, accepted as true, to state a claim to
  12   relief that is viable on its face, Plaintiff is not required to omit any claim in order to
  13   pursue this action. However, if Plaintiff asserts a claim in his Second Amended
  14   Complaint that has been found to be deficient without addressing the claim’s
  15   deficiencies, then the Court, pursuant to the provisions of 28 U.S.C. § 636, ultimately
  16   will submit to the assigned district judge a recommendation that such claim be
  17   dismissed with prejudice for failure to state a claim, subject to Plaintiff’s right at that
  18   time to file Objections with the district judge as provided in the Local Rules
  19   Governing Duties of Magistrate Judges.
  20   ///
  21   ///
  22   ///
  23   ///
  24
  25   10 The Court’s Order herein constitutes non-dispositive rulings on pretrial matters. To the extent a
  26   party disagrees with such non-dispositive rulings, such party may file a motion for review by the
       assigned district judge within fourteen (14) days. See Local Rule 72-2.1. To the extent a party
  27   believes the rulings to be dispositive, rather than non-dispositive, such party has the right to object
       to this Court’s determination that the rulings are non-dispositive within fourteen (14) days. A
  28   party will be foreclosed from challenging the rulings herein if such party does not seek review
       thereof, or object thereto.
                                                         16
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 17 of 20 Page ID #:93




   1          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
   2   service date of this Order, Plaintiff choose one of the following three options:
   3
   4          1.     Plaintiff may file a Second Amended Complaint (“SAC”) to attempt to
   5   cure the deficiencies discussed above. The Clerk of Court is directed to mail
   6   Plaintiff a blank Central District civil rights complaint form to use for filing the
   7   Second Amended Complaint, which the Court encourages Plaintiff to use.
   8          Irrespective of Plaintiff’s pro se status, if he wishes to proceed with this action,
   9   he must comply with the Federal Rules of Civil Procedure and the Local Rules of the
  10   United States District Court for the Central District of California (“L.R.”). Briones v.
  11   Riviera Hotel & Casino, 116 F.3d 379, 382 (9th Cir. 1997) (“pro se litigants are not
  12   excused from following court rules”); L.R. 1-3 (“Persons appearing pro se are bound
  13   by these rules, and any reference in these rules to ‘attorney’ or ‘counsel’ applies to
  14   parties pro se unless the context requires otherwise.”). For instance, Plaintiff’s
  15   pleading must be numbered consecutively at the bottom of each page. See, e.g., L.R.
  16   11-3.1.1, 11-3.2, 11-3.3.
  17          Furthermore, if Plaintiff chooses to file a Second Amended Complaint, he
  18   must clearly designate on the face of the document that it is the “Second Amended
  19   Complaint,” it must bear the docket number assigned to this case, and it must be
  20   retyped or rewritten in its entirety, preferably on the court-approved form. Plaintiff
  21   shall not include new defendants or allegations that are not reasonably related to the
  22   claims asserted in the original Complaint, the First Amended Complaint, or any other
  23   pleading, attachment, or document.
  24          In addition, the SAC must be complete without reference to the original
  25   Complaint, the First Amended Complaint, or any other pleading, attachment, or
  26   document. Further, if Plaintiff feels that any document is integral to any of his claims,
  27   then he should attach such document as an exhibit at the end of the SAC and clearly
  28
                                                   17
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 18 of 20 Page ID #:94




   1   allege the relevance of each attached document to the applicable claim raised in the
   2   SAC.
   3          An amended complaint supersedes the preceding complaint. Ferdik v.
   4   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
   5   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
   6   leave to amend as to all his claims raised here, any claim raised in a preceding
   7   complaint is waived if it is not raised again in the Second Amended Complaint.
   8   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
   9          The Court advises Plaintiff that it generally will not be well-disposed toward
  10   another dismissal with leave to amend if Plaintiff files a SAC that continues to include
  11   claims on which relief cannot be granted. “[A] district court’s discretion over
  12   amendments is especially broad ‘where the court has already given a plaintiff one or
  13   more opportunities to amend his complaint.’” Ismail v. Cty. of Orange, 917 F. Supp.
  14   2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at 1261. Thus, if Plaintiff
  15   files a Second Amended Complaint with claims on which relief cannot be
  16   granted, the Second Amended Complaint may be dismissed without leave to
  17   amend and with prejudice.
  18
  19          2.    Alternatively, Plaintiff may voluntarily dismiss the action without
  20   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
  21   also directed to mail Plaintiff a blank Notice of Dismissal Form, which the
  22   Court encourages Plaintiff to use if he chooses to voluntarily dismiss the
  23   action.
  24
  25          3.    Finally, Plaintiff may file a Notice of Intent to Stand on Complaint,
  26   indicating Plaintiff’s intent to stand on the original First Amended Complaint despite
  27   the pleading defects set forth herein, which may result in the dismissal of this action in
  28   its entirety based upon such defects.
                                                  18
Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 19 of 20 Page ID #:95




   1
   2         Plaintiff is explicitly cautioned that failure to timely file a Second
   3   Amended Complaint, a Notice of Dismissal, or a Notice of Intent to Stand on
   4   Complaint may result in this action being dismissed with or without prejudice
   5   on the grounds set out above, for failure to state a claim, or for failure to
   6   prosecute and/or obey Court orders pursuant to Federal Rule of Civil
   7   Procedure 41(b).
   8
   9   IT IS SO ORDERED.
  10
  11   Dated: May 04, 2021
  12                                          HONORABLE MARGO A. ROCCONI
                                              United States Magistrate Judge
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                19
     Case 2:21-cv-01540-VAP-MAR Document 12 Filed 05/04/21 Page 20 of 20 Page ID #:96




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER
 SHON OLIVENTA WILLIAMS,
                                                                                CV 21-3375-MWF (PLA)
                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
  L. BIRD,                                                                  TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
